Citation Nr: 0732101	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated October 2006.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss that is 
not related any noise exposure during service, or any other 
incidence of service.

2.  The veteran's tinnitus is not related to any noise 
exposure during service, or any other incidence of service.

3.  The veteran's degenerative joint disease of the spine is 
not related to any incidence of service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or related 
to, active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Tinnitus was not incurred in, or related to, active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Degenerative joint disease of the spine was not incurred 
in, or related to active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In February 2003, the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letters also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  

The March 2006 and/or October 2006 letter re-informed the 
veteran of the type of evidence necessary to establish a 
claim for service connection, as well as the evidence 
necessary to establish a disability rating and an effective 
date.  While this notice was not provided prior to the first 
RO adjudication of the claim, the notice was provided prior 
to the transfer and re-certification of the veteran's case to 
the Board after the October 2006 remand.  The veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the record does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
service personnel records, VA medical records, Social 
Security Administration records, and provided the veteran 
with a VA audiological examination.  The veteran was also 
afforded a hearing before the undersigned veterans law judge.  
The veteran has not identified any further evidence with 
respect to his claim, and the Board is similarly unaware of 
any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


The claims for hearing loss and tinnitus 

The veteran contends that he has hearing loss and tinnitus 
due to noise exposure during service.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In the previous Board Remand, the Board found the veteran's 
assertion that he was exposed to excessive noise from ship 
weapons being fired, specifically while service on board the 
U.S.S. Cochrane in Vietnam, to be credible.  In this regard, 
the veteran's service personnel records show that he served 
on the U.S.S. Cochrane, a destroyer ship, and was entitled to 
Hostile Fire Pay from July 1969 to December 1969 (excluding 
November) and from February 1971 to July 1971.

Service medical records revealed that while the examiner at 
the veteran's entrance examination made a notation for an 
abnormality of the right ear, the veteran's service medical 
records were silent to any complaints of or treatment for 
hearing loss or tinnitus.  Furthermore, the December 1972 
separation examination revealed a normal audiological 
examination, no complaints of tinnitus, and normal ears.  

A VA cumulative audiological record noted audiological 
examinations in July 2000 and August 2003.  The July 2000 
audiological examination of the right ear revealed pure tone 
thresholds of 0, 0, 5, 5, and 25 decibels at 500, 1000, 2000, 
3000 Hertz, respectively in the right ear.  Examination of 
the left ear showed pure tone thresholds of 0, 5, 10, and 15 
decibels at frequencies of 500, 1000, 2000, and 4000 Hertz, 
respectively.  The August 2003 examination of the right ear 
revealed pure tone thresholds of 25, 35, 40, 50 and 50 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively in the right ear.  Examination of the left ear 
showed pure tone thresholds of 30, 30, 50, 40, and 55 
decibels at frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  

A July 2003 outpatient treatment report indicated complaints 
of dizziness and intermittent tinnitus since 1971 when cannon 
went off near him.  Examination of the ears noted that 
tympanic membrane was intact and external auditory canal was 
normal.  The physician noted mild sloping to moderate-severe 
sensioneural hearing loss with excellent word discrimination 
score in both ears.  

In July 2006, the veteran was afforded a hearing in 
conjunction with his claims.  He testified that he served 
aboard the USS Cochran, which was equipped with five inch 54 
cannons and a guided missile system.  The veteran stated that 
he was in very close range of the guns when they were fired.  
The veteran complained that he had ringing in his ears and 
hearing loss after being in such close proximity to the guns 
being fired.  The veteran also stated that he was never 
issued hearing protection while in the Navy.

The veteran was afforded a VA examination in May 2007.  The 
veteran complained of bilateral tinnitus that varied in 
intensity, which the veteran attributed to noise exposure in 
the military.  The veteran also reported a history of 
occupational noise exposure in factories, railroad yards, and 
an assembly line from 1987 to 1991, during which he used 
hearing protection.  Audiological examination of the right 
ear revealed pure tone thresholds of 25, 25, 50, 45, and 72 
decibels at 500, 1000, 2000, 3000 Hertz, respectively in the 
right ear.  Examination of the left ear showed pure tone 
thresholds of 20, 15, 35, 45, and 45 decibels at frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
examiner stated that there was normal hearing in the right 
hear to 1000 Hertz, dropping to a mild sensoirnueral hearing 
loss at 1500 Hertz, and a moderately-severe hearing loss at 
4000 Hertz.  Similarly the left ear showed normal hearing to 
1000 Hertz, with mild hearing loss at 2000 Hertz and moderate 
hearing loss at 3000-4000 Hertz.  However the examiner opined 
that due to the lack of proximity between the dates of 
service and the date of the evaluation, that the veteran's 
hearing loss and tinnitus were not as least as likely as not 
related to his military service.

Social Security Administration (SSA) records noted that the 
veteran was granted SSA disability benefits due to 
affective/mood disorders and disorders of the back.

While the veteran currently has bilateral hearing loss, there 
is no objective medical evidence linking the veteran's 
current hearing loss to service.  While the veteran reported 
noise exposure during service, service medical records are 
devoid of any treatment for or complaints of hearing loss.  
Additionally, the veteran had normal hearing sensitivity 
reported on his separation examination in December 1971.  The 
VA audiologist also provided an opinion, after reviewing the 
claims file and evaluating the veteran, that it was less 
likely than not that his current hearing loss was related to 
his military service.  Additionally, there is no competent 
medical evidence linking a current diagnosis of tinnitus to 
service.  The VA examiner opined that it was less likely than 
not that any tinnitus was the result of the veteran's 
military service.

While the veteran currently suffers from bilateral hearing 
loss, and complains of tinnitus, there is no objective 
medical evidence of any hearing loss, or tinnitus, incurred 
in or related to any incidence of service, nor is there any 
objective medical evidence providing a nexus between the 
veteran's service and his current conditions.  Thus, the 
evidence does not show that neither the veteran's bilateral 
hearing loss, nor his tinnitus, is related to, or was 
incurred in service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


The claim for service connection for degenerative joint 
disease of the spine

The veteran contends that his degenerative joint disease of 
the spine is the result of his active service.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service medical records are silent as to any complaints of, 
or treatment for back pain or a back condition during 
service.  The veteran's report of medical history upon 
entrance into service, dated February 1969 noted that the 
veteran reported recurrent back pain, and the examiner noted 
an injury to lower back muscles.  However, an examination on 
the same dated noted a normal spine.  Similarly, the 
veteran's December 1972 discharge examination noted a normal 
spine.  

An October 1973 VA examination provided in conjunction with a 
separate service connection claim indicated that there was a 
tendency to low back pain with a cause unknown.

A November 1999 MRI noted severe degenerative joint disease 
of the lumbar spine.  A December 1999 x-ray noted a history 
of lower back pain radiating to the right foot for three 
months after stepping hard on the brakes.  X-rays showed 
normal bone density with disc spaces well preserved and no 
fractures noted.  Subsequent radiology studies indicated disc 
degeneration and disc space narrowing at L4-5 and L5-S1 along 
with disc bulge, but no focal herniation and no spinal 
stenosis.  

VA outpatient reports dated December 1999 through October 
2004 reflect treatment for the veteran's back condition.  A 
December 1999 treatment report indicated complaints of lower 
back pain that was sharp and electrical in nature, radiating 
to his right foot.  The veteran reported that his back pain 
began after he forcefully applied pressure to the brakes to 
avoid an accident.  The veteran also reported minor low back 
pain due to a motor vehicle accident 25 years prior, for 
which he was hospitalized for two weeks for soft tissue 
injuries.  A diagnosis of significant scoliosis and 
degenerative joint disease of the lower back with minimal 
clinical evidence of radiculopathy was provided.

A February 2002 VA mental health report noted a history of 
chronic pain resulting from injuries sustained in a car 
accident about four years prior, during which he sustained 
injuries to his leg, spine and neck.  A May 2003 treatment 
note indicated complaints of severe back pain following a 
motor vehicle accident.  Another June 2003 record noted that 
the veteran reported most of his difficulties began after a 
car accident about 5 years prior to the treatment date.  
Subsequent records reflect continued treatment for his back 
condition.

SSA records indicate that the veteran currently receives 
disability benefits due to disorders of the back (discogenic 
and degenerative), based on the veteran's VA outpatient 
records.

The veteran was afforded a hearing in July 2006 before the 
undersigned veterans law judge.  At his hearing he testified 
that there was a good possibility he wrenched his back more 
than one time while carrying and passing powder casings or 
shells down stairs to other people.  The veteran admitted 
that he never saw a doctor for his conditions until 
approximately 2000 after he had a mental collapse. 
Finally, the October 2006 Board remand noted that the veteran 
reported received workers compensation benefits from March 
2003 to September 2003, as well as noted that outpatient 
treatment reports indicated that the veteran was involved in 
a motor vehicle accident 25 years ago, requiring two weeks of 
hospitalization.  By a letter dated in October 2006, the AMC 
specifically requested that the veteran provide information 
regarding his workers compensation claim and prior 
hospitalization so that the AMC could request the 
information.  However, the veteran failed to reply.  As such, 
this information is not of record and unavailable for review.

While the veteran currently has a back condition, including 
degenerative joint disease of the spine, there is no 
objective medical evidence linking the veteran's current back 
condition to service.  While the veteran reported some 
recurrent back pain upon entrance into service, examination 
showed a normal spine and service medical records were silent 
as to any complaints of or treatment for a back condition 
during service.  Moreover, the veteran's separation 
examination showed a normal spine.  A 1973 VA examination 
showed a tendency to low back pain, with cause unknown, 
however, the veteran did not seek treatment for a back 
condition until December 1999 - nearly 30 years later.  At 
that time, the veteran reported back pain as the result of 
stepping on hard on his brakes to avoid an accident.  
Subsequent VA treatment reports show that the veteran 
attributed his pain to either his motor vehicle accident 25 
years ago (for which no records are available) or stepping on 
the brakes too hard in 1999.  Finally, the veteran, in his 
hearing did not indicated any specific injury to his back but 
rather noted that there was a good possibility he wrenched 
his back performing his duties in service.  

As there is no objective medical evidence providing a nexus 
between the veteran's service and his current back condition, 
the evidence does not show that the veteran's degenerative 
joint disease of the spine is related to, or was incurred in 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable 




	(CONTINUED ON NEXT PAGE)


doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for degenerative joint disease of the 
spine is denied. 



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


